[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 25, 2009
                             No. 09-12304                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 07-00197-CV-J-TEM

KEVIN SULLIVAN,


                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 25, 2009)


Before BLACK, CARNES and FAY, Circuit Judges.

PER CURIAM:
       Kevin Sullivan, through counsel, appeals the district court’s order affirming

the Commissioner of Social Security’s denial of disability insurance benefits (DIB)

and supplemental security benefits (SSI).1 Sullivan argues substantial evidence

does not support the administrative law judge’s (ALJ) determination he was not

disabled. Specifically, Sullivan contends (1) the ALJ did not have good cause to

give more weight to limitations noted by a consulting physician, Dr. Russell

Clifton, than to those noted by a treating physician, Dr. Emily Hoon, and (2) the

ALJ’s hypothetical questions posed to the vocational expert (VE) regarding

Sullivan’s mental limitations failed to include all significant limitations set forth in

Dr. Clifton’s assessment. We address each issue in turn and affirm.2

                                                I.

       Sullivan contends the ALJ erred by discounting the medical opinion of one

of his treating physicians, Dr. Hoon, because good cause did not exist to reject the

opinion and because both doctors concluded Sullivan suffered from severe mental



       1
         Sullivan has abandoned his DIB claim by failing to challenge it on appeal. Horsley v.
Feldt, 304 F.3d 1125, 1131 n.1. (11th Cir. 2002).
       2
         When “the ALJ denies benefits and the [Appeals Council] denies review, we review the
ALJ’s decision as the Commissioner’s final decision.” Doughty v. Apfel, 245 F.3d 1274, 1278
(11th Cir. 2001). We review the Commissioner’s factual findings with deference, and the
“factual findings are conclusive if they are supported by substantial evidence, consisting of such
relevant evidence as a reasonable person would accept as adequate to support a conclusion.” Id.
(quotation omitted). However, we review the Commissioner’s legal conclusions de novo.
Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

                                                2
health limitations. The ALJ may reject any medical opinion if the evidence

supports a contrary finding. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985).

Absent the existence of “good cause” to the contrary, however, the ALJ must give

substantial weight to the opinion, diagnosis, and medical evidence of a treating

physician. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir.

2004); 20 C.F.R. § 404.1527(d). “‘[G]ood cause’ exists when the: (1) treating

physician’s opinion was not bolstered by the evidence; (2) evidence supported a

contrary finding; or (3) treating physician’s opinion was conclusory or inconsistent

with the doctor’s own medical records.” Phillips v. Barnhart, 357 F.3d 1232,

1240-41 (11th Cir. 2004).

      If the ALJ disregards the opinion of a treating physician, the ALJ must

clearly articulate his reasons. Id. at 1241. We have found no reversible error

“[w]here our limited review precludes re-weighing the evidence anew, and [where]

the ALJ articulated specific reasons for failing to give [the treating physician’s]

opinion controlling weight” and these findings are supported by substantial

evidence. Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005). When the

ALJ does not give the treating physician’s opinion controlling weight, the ALJ

applies other factors such as the length of treatment, the frequency of examination,

the nature and extent of the relationship, the supportability of the opinion, its



                                           3
consistency with other evidence, and the specialization of the physician. See

20 C.F.R. § 416.927(d)(2)-(6).

      Substantial evidence in the record supports the conclusion the ALJ

discounted Dr. Hoon’s opinion for good cause because the ALJ found Dr. Hoon’s

opinion was not persuasive and was contradicted by the opinions of other

physicians. Specifically, the ALJ gave Dr. Hoon’s assessment “little evidentiary

weight” for four major reasons: (1) she was “clearly sympathetic” to Sullivan;

(2) she did not “document objective mental status findings”; (3) her diagnosis that

Sullivan suffered from chronic depression and PTSD was contradicted by the

findings of three other doctors; and (4) she only treated Sullivan a few times in the

span of six years. Because her opinion was unsupported by objective medical

evidence and the record as a whole, the ALJ properly discounted Dr. Hoon’s

opinion regarding Sullivan’s medical conditions. See Crawford, 363 F.3d at 1159.

                                           II.

      Sullivan contends the hypothetical posed to the VE was improper because it

failed to include all significant limitations set forth in Dr. Clifton’s assessment.

When a claimant cannot perform a full range of work at a given level of exertion or

has non-exertional impairments that significantly limit basic work skills, the ALJ

can determine whether a claimant can perform other jobs through the testimony of



                                            4
a VE. Phillips, 357 F.3d at 1240. For a VE’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments. See Vega v. Comm’r of Soc. Sec., 265 F.3d 1214, 1220

(11th Cir. 2001) (reversing and remanding because the ALJ did not give proper

weight to the opinions of the petitioner’s physicians and did not pose thorough

hypothetical questions to the VE). However, the ALJ is not required to include

findings in the hypothetical the ALJ properly rejects. See Crawford, 363 F.3d at

1160-61 (holding the ALJ properly gave less weight to a physician who had only

examined the petitioner once).

      Substantial evidence supports the mental limitations included in the ALJ’s

hypothetical questions to the VE. The ALJ explained in the decision he gave

“limited evidentiary weight” to Dr. Clifton’s description of Sullivan’s ability to

make occupational adjustments as “Poor” in five areas because the assessment was

unsupported by Dr. Clifton’s own narrative and clinical exam findings, and also by

Sullivan’s statements during the hearing. Accordingly, the ALJ converted Dr.

Clifton’s five “Poor” mental limitations to “Fair” in the ALJ’s hypothetical

question to the VE. Even though Dr. Clifton was a consulting physician whose

medical opinion the ALJ should normally give great weight, the ALJ in this




                                           5
instance was not required to include findings in the hypothetical question he had

properly rejected.

      Because the ALJ did not err in (1) discounting Dr. Hoon’s opinion for good

cause and (2) according “limited evidentiary weight” to Dr. Clifton’s five “Poor”

mental limitations, we affirm the Commissioner’s final finding Sullivan was not

disabled for purposes of SSI.

      AFFIRMED.




                                          6